Counsel for appellant has filed an argument, showing great care and research, combatting the conclusion reached upon the original hearing, relative to the incidents of the trial to which reference is therein made. This we have carefully examined, duly conscious of the importance of the matter to the accused, considering the verdict rendered. Stress is laid upon the fact, as shown by one of the bills, that counsel for the State, in the course of his argument, said: "The whole community is shocked by this awful crime, and for ten days the Sheriff's Department worked *Page 240 
day and night trying to locate the low down scoundrel who did it, and all the time the guilty party was right here in the shadow of the courthouse."
And further: "I might refer to him as a distinguished citizen, but I do not choose to do so."
It is not shown that this argument was out of the record, but it is contended that it was abusive, and that its effect upon the jury was prejudicial to the appellant. The remarks were promptly withdrawn by the court.
We cannot assume that in a case where the evidence is of the character such as revealed by the present record, the jury was led astray by the remarks of counsel which have been quoted and which were promptly condemned by the trial court in the presence of the jury. They are not of a nature obviously harmful.
Opinions of guilt and criticisms of the accused on trial while not to be commended, have, when condemned by the trial court in the presence of the jury, generally been regarded as not authorizing a reversal. Branch's Ann. Tex. P.C., Secs. 365, 366. We are not impressed with the view that the verdict on the present record was affected by the argument mentioned, but that it is responsive to the evidence before the jury.
The other matters mentioned in the motion have been discussed in the original opinion.
Overruled.